Citation Nr: 0415466	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  99-13 791A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
conditions.

2.  Entitlement to service connection for a low back 
condition.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The appellant's dates of military service are not verified.  
She asserts that she served on active military duty from July 
1996 to April 1998.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from the May 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.  

The veteran testified before a hearing officer at the RO in 
June 2000, and a transcript of that hearing is contained in 
the claims folder.  While the veteran, in her July 1999 VA 
Form 9 requested a Board hearing to be conducted at the RO, 
the representative in a signed March 2004 submission informed 
that she requested that her hearing be cancelled.  The 
veteran has not requested another Board hearing.  Hence, the 
Board deems the request for a hearing to have been withdrawn.  
38 C.F.R. § 20.702(d) (2003).  

To the extent that this appeal is REMANDED, it is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you of the further action 
that is required on your part.


FINDINGS OF FACT

1.  Bilateral knee conditions did not develop in service and 
did not increase in severity during service.  

2.  The veteran does not have arthritis of the knees.  




CONCLUSION OF LAW

Bilateral knee conditions were not incurred or aggravated 
during the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.326 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) Analysis

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a).

The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, of what evidence they are 
responsible for obtaining and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
specify that VA will tell veterans to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  

Pursuant to the VCAA, VA is to provide notice of the evidence 
that has been obtained by VA, notice of evidence that is not 
of record that is necessary to substantiate the appealed 
claim, notice of the specific evidence that VA will attempt 
to provide, notice of specific evidence that the veteran is 
expected to provide, and notice that the veteran should 
provide any additional evidence she may have in furtherance 
of her claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO has 
fulfilled all these requirements in this case, with regard to 
the claim of entitlement to service connection for bilateral 
knee conditions.  

Pertinent provisions of the VCAA were provided by a 
supplemental statement of the case issued in September 2003.  
Therein, as well as in a May 1999 statement of the case and a 
July 2000 supplemental statement of the case the veteran was 
informed of the evidence of record pertaining to her claim.  
In a September 2003 development letter, the veteran was 
expressly informed what she needed to do in furtherance of 
her claim, including providing pertinent evidence, or 
information of such evidence, showing a current disability 
related to service.  She was informed that she should provide 
all pertinent evidence in her possession.  She was told that 
VA would assist her by obtaining any additional identified 
pertinent evidence, but that it was her responsibility to 
identify any such additional evidence not yet obtained, and 
ultimately it was her responsibility to ensure that VA has 
all pertinent evidence not in the possession of a Federal 
agency.  Accordingly, the Board is satisfied that all 
pertinent notice and development, including that required by 
the VCAA, has been completed, so that Board adjudication of 
the appealed claim of entitlement to service connection for 
bilateral knee conditions may now be undertaken.  

In light of Pellegrini v. Principi, 17 Vet. App. 412 (2004), 
it is evident that the VCAA notice was not issued to the 
appellant in the correct chronological sequence, with notice 
not provided to the appellant prior to the RO's initial 
adjudication in May 1998.  See, 38 U.S.C.A. §§ 5100, 5103(a).  
VA's failure to provide VCAA notice prior to initial RO 
adjudication under the circumstances in this case is 
nonprejudicial error under 38 U.S.C.A. § 7261(b).  See Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (the Court must 
take due account of prejudicial error when presented with the 
question of whether failure to comply with 38 U.S.C. 
§ 5103(a) requires a remand to the Board).  

First the VCAA was not the law in May 1998, and VA could not 
then comply with a law that did not exist.  Second, the 
Board's decision here is based on the evidentiary record as 
developed with the full knowledge and participation of the 
appellant, with request that she provide any information or 
evidence pertinent to the appealed claim, and provide any 
evidence in her possession which may further the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  While the Board 
acknowledges that the appellant must be provided advance 
notice of the VCAA and assistance and information to be 
provided the appellant in furtherance of the appealed claim, 
that notice was provided in the September 2003 supplemental 
statement of the case and development letter.  Those were 
issued sufficiently in advance of this Board decision to 
afford the appellant the opportunity to submit evidence and 
to otherwise develop the claim with the assistance of VA 
prior to this decision.  Based on the facts presented in this 
case, as discussed below, the claim would be denied 
regardless of the timing of notice to the appellant of the 
provisions of the VCAA as applicable to this case.  After 
receiving proper VCAA notice the appellant has not identified 
any evidence, argument, or information that, if obtained 
prior to adjudication of the claim, would have resulted in a 
more beneficial outcome to the appellant.  Hence, any failure 
of earlier notice was harmless, and no further action under 
the VCAA is required.  While perfection is an aspiration, the 
failure to achieve it in the administrative process, as 
elsewhere in life, does not, absent injury, require a repeat 
performance.  Miles v. M/V Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).

Service Connection Claim for Bilateral Knee Conditions

To establish service connection for a claimed disability, the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in the active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

If there is no evidence of a chronic condition during 
service, or during an applicable presumption period, then 
evidence of continuity of symptomatology after service is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

Certain diseases, such as arthritis, may be subject to 
service connection based on presumed service incurrence if 
manifested to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

In this case, service medical records are without any record 
of treatment for the veteran's knees.  The veteran's April 
1998 service separation examination clinically evaluated her 
lower extremities as normal.  

The veteran has made multiple statements regarding knee 
injuries in service, but these have been inconsistent or 
contradictory.  At a November 1998 VA compensation 
examination she denied any direct injury to her knees in 
service, and only reported her going up and down a lot of 
stairs while serving in the Navy as a possible cause of her 
knee conditions.  Physical examination at that time led to a 
diagnosis of a history of chronic tendonitis of both knees, 
bilateral knee pain, and a cracking sensation.  X-ray studies 
revealed grossly normal findings.  

At the June 2000 RO hearing the veteran testified that she 
injured her knees when she injured her back in a fall while 
on leave in Tijuana in December 1997, and that she also 
injured her right knee in service by banging it while using a 
U-Haul truck.  At a May 2003 VA compensation examination the 
veteran reported injuring her right knee on a trailer hitch 
in service.  

The Board finds the veteran's narratives of injury to the 
knees in service are not credible, both because they are 
contradicted by her prior November 1998 statement that she 
had no particular knee injury in service, and because they 
are not corroborated by any in-service record of treatment or 
even a notation of disability within the service medical 
record.  In discounting her allegations of knee injuries in 
service, the Board particularly relies upon the service 
medical records related to her low back injury when she fell 
in December 1997.  Treatment for that injury is well-
documented in the record and there was a military 
investigation regarding the circumstance surrounding that 
fall.  Given the presumption of regularity pertaining to the 
conduct of government agents, this documentation would have 
included a notation of any knee injury if she had reported 
suffering such an injury.  There are no such notations of 
knee injury in the service medical records related to that 
December 1997 fall.  

The claims folder does include a January 2000 letter in which 
a VA physician's assistant opined, in pertinent part, that 
the veteran had "Femoral Patella Pain Syndrome," and he 
related the disorder to injuries suffered while on active 
duty, with worsening of that condition post service.  The 
physician's assistant, however,  provided no basis for his 
opinion, and in light of the absence of any medical or other 
record in the claims folder corroborating the veteran's 
assertions of in-service knee injuries, the Board must 
conclude that the January 2000 opinion is based on a history 
of injury provided by her.  There is no indication that the 
physician's assistant reviewed the service medical records.  
It must be recalled that the United States Court of Appeals 
for Veterans Claims (Court) has held that a post service 
reference to injuries sustained in service, without a review 
of service medical records, is not competent medical 
evidence.  Grover v. West, 12 Vet. App. 109, 112 (1999).  
Moreover, a bare transcription of lay history, unenhanced by 
additional comment by the transcriber, is not competent 
medical evidence merely because the transcriber is a health 
care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Finally, a medical opinion based on an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  Accordingly, this opinion cannot serve 
as medical evidence to support the veteran's claim for 
service connection.  

Post-service medical records show treatment for knee 
complaints beginning in August 1998, four months after the 
veteran's separation from service.  The record of that VA 
treatment informs that the veteran then complained of 
problems with her knees.  On examination, there was full 
range of motion without effusion, and the knees were stable 
without laxity.  The examiner noted patella tenderness, left 
greater than right, and crepitus on the left.  This treating 
provider, however, made no statement as to the etiology of 
any knee difficulties.  Subsequent treatment records 
pertaining to the knees also do not address etiology of any 
knee disorder as related to service.  

At a November 1998 VA joints examination the appellant 
reported chronic knee pain since falling in March 1998.  
Physical examination findings included considerable 
difficulty trying to squat, with cracking sensation of both 
knees joints.  The veteran related that she had been 
diagnosed with tendonitis of the knees at a Plattsburgh 
Medical Clinic in October 1998.  The November 1998 examiner 
diagnosed a history of chronic tendonitis of both knees and 
bilateral knee joint pain and cracking sensation.  

Upon May 2003 VA joint examination for compensation purposes, 
the veteran complained of continuous, chronic daily pain of 
8.5 to 9 on a 1 to 10 scale.  She also endorsed morning 
stiffness, right knee swelling and heat, and right knee 
giving way.  However, upon examination there were no 
significant findings despite the veteran wearing an off-
loading brace on the right which was removed for the 
examination.  The examiner found no evidence of painful 
motion, edema, effusion, instability, weakness, tenderness, 
redness, heat, abnormal movement, or guarding of movement.  
Range of motion was full, with the veteran noted to be very 
flexible, with range of motion only limited by habitus.  The 
examiner concluded that the veteran's physical examination 
was normal.  

In this case, there is no basis in the record, independent of 
the veteran's uncorroborated lay allegations, for concluding 
that her knee difficulties began in service as she alleges.  
The veteran's own assertion of a causal link between current 
knee conditions and her period of service, absent supporting 
medical evidence, cannot serve as evidence of a causal link 
to service to support her claim, because medical evidence - 
not lay evidence - is required to establish medical causation 
or medical diagnosis.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); see also Espiritu v. Derwinski,  2 Vet. App. 492 
(1992).

Continuity of symptomatology cannot be established because 
the veteran has not provided consistent statements regarding 
the etiology of her bilateral knee condition, and because 
complaints and treatment for bilateral knee conditions are 
first documented four months post service.  38 C.F.R. §  
3.303(b).  In the absence of corroborating evidence of 
disabling bilateral knee conditions developing in service, or 
competent evidence linking a current bilateral knee disorder 
to service, the preponderance of the evidence is against the 
claim on that direct basis.  38 C.F.R. § 3.303.  The veteran 
has not been diagnosed with arthritis of the knees, and hence 
service connection cannot be established on a presumptive 
basis.  38 C.F.R. §§ 3.307, 3.309 (2003).  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

As noted in the Introduction above, the dates of the 
veteran's period of active service and the character of that 
service have not been confirmed.  In her May 1998 original 
claim, however, she reported serving on active duty from July 
1996 to April 1998.  These dates of service are supported by 
dates of service medical records as contained within the 
claims folder.  While ordinarily dates and character of 
service would be confirmed (such confirmation is requested 
upon remand, below), the Board will assume that the character 
of her service did not preclude basic entitlement.  She is 
thus not prejudiced in this decision by a failure to confirm 
her period of service.  



ORDER

Service connection for bilateral knee conditions is denied.  


REMAND

Service medical records reflect that the veteran suffered a 
diagnosed lumbar strain and hip contusion following a slip 
and fall injury while running to cross a busy street.  She 
reportedly fell and hurt herself against a curb, without any 
vehicular collision.  The veteran now alleges that she has 
had continuous lumbar pain.  While post-service medical 
records have not documented objective findings of low back 
disability other than November 1998 VA lumbar X-rays showing 
L5 sacralization, they have documented persistent complaints 
during the pendency of the current claim.  

Although VA spine examinations for compensation purposes were 
conducted in November 1998 and May 2003, the first examiner 
provided no opinion regarding etiology of a low back 
condition.  The second examiner failed to use the correct 
standard in light of the reasonable doubt doctrine.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §  3.102.  

The claims folder contains a single positive opinion dated in 
January 2000 by a VA treating physician's assistant.  That 
practitioner opined that the veteran's low back disorder was 
causally related to unspecified injuries on active duty.  
Because the examiner did not specify which injuries, and 
because the examiner grouped the veteran's back and knee 
disorders indiscriminately together in relating them to her 
period of service, the Board is inclined to conclude, absent 
evidence to the contrary, that the practitioner relied upon 
the appellant's self-reported narrative for a service 
history.  Without a thorough review of the record, an opinion 
regarding the etiology of the underlying condition can be no 
better than the facts alleged by the veteran.  Swan v. Brown, 
5 Vet. App. 229, 233 (1993).  Because the Board cannot 
conclude that the treating physician's assistant relied on 
independent medical evidence on which to base his opinion, 
the Board must seek an additional opinion from the VA 
physician who conducted the May 2003 VA spine examination.  

Additionally, in light of Pelegrini, the VCAA notice provided 
was not issued to the appellant in the correct chronological 
sequence as set forth at 38 U.S.C.A. §§ 5100, 5103(a).  
Notwithstanding the fact that the VCAA was not law until 
after the rating decision at issue, Pelegrini holds that 
additional development is necessary to address whether the 
appellant was prejudiced by VA's failure to follow the VCAA 
development sequence outlined in the law.  In so doing, the 
question of nonprejudicial error under 38 U.S.C.A. § 7261(b) 
should be discussed.  

As noted above, the dates of the veteran's period of active 
service and the character of that service have not been 
confirmed.  Accordingly, they should be upon remand.  

Accordingly, the case is remanded for the following 
development:  

1.  Initially, the RO must review the 
claims file and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A; 38 C.F.R. § 3.159; 
and Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), are fully complied 
with and satisfied.  The appellant 
must be told what evidence is 
necessary to substantiate her claim, 
what evidence, if any, VA will secure 
on her behalf, and what evidence, if 
any, she must submit herself.  She 
must be advised to submit all 
pertinent evidence in her possession 
which has not previously been 
submitted.  

2.  The RO should make a specific 
determination whether it was 
prejudicial error for VA not to have 
notified the claimant of 
applicability of the provisions of 
the VCAA prior to initial May 1998 RO 
adjudication of the appealed claim.  
38 U.S.C.A. §§ 5100, 5103(a); 38 
C.F.R. § 3.159.  

3.  The RO must contact the National 
Personnel Records Center (NPRC), or 
other appropriate source, and obtain 
written confirmation of the veteran's 
period of active service and the 
character of that service.  

4.  Thereafter, the RO must obtain an 
opinion addressing the etiology of 
any current low back disorder from 
the VA physician who examined the 
veteran's spine for compensation 
purposes in May 2003.  The RO must 
inform the examiner of the confirmed 
dates of the veteran's active, 
honorable service.  The claims folder 
and a copy this remand must be 
provided to the physician for an 
opinion based on the record.  
Following the examiner's review of 
the claims folder the physician must 
answer the following:

What diagnosis, if any, may be 
assigned to the veteran's 
current low back condition?   
For any diagnosed low back 
disorder is it at least as 
likely as not that the disorder 
developed or was permanently 
aggravated during her period of 
active service, or is it 
otherwise related to service?  

5.  Thereafter, and following any 
other appropriate development, the RO 
must readjudicate the remanded claim.  
If the determination remains adverse, 
the RO must provide the appellant and 
her representative with a 
supplemental statement of the case 
which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  The RO should afford the 
appellant and her representative the 
applicable time to respond.  The RO 
must afford particular care and 
attention to ensuring that VA has 
provided the appellant complete 
notice of what VA will do and what 
she must do in support of her claim.  
Quartuccio.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



